Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, 12, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2007/0118726 to Abernathy et al. (hereinafter Abernathy).
Per claim 1, Abernathy discloses an apparatus (fig. 6…computer), comprising:
a first memory (fig. 6:604, 608; fig. 4:400; ¶31-32…different caches and system memory are accessed by processers for fetching threads/instructions for execution);
processing units (fig. 6:600 and ¶38…”Broadband processor architecture (BPA) 600 includes a plurality of heterogeneous processors, a common memory and the common bus”) that access the first memory (¶38…”Broadband processor architecture (BPA) 600 includes a plurality of heterogeneous processors, a common memory and the common bus. For example, one of the heterogeneous processors may be a digital signal processor and the other heterogeneous processor may be a microprocessor, both sharing the same memory space”);
a counter (fig. 4:430…storage counter) that, for each period of a sequence of periods (fig. 4:440 and ¶35…there is a queue for instructions, the queue representing a sequence of instruction periods, e.g., in a FIFO manner, where queue element holding an single instruction period), holds an indication of accesses to the first memory during the period (¶35…”load counter 430 is used to keep track of the number of storage instructions being processed by LSU 440.  When issue circuitry 425 issues an instruction to LSU 440, storage counter 430 is incremented”); and
control logic (fig. 4…”Stall if Max Count Reached” logic)  that, for each period of the sequence of periods (¶35…monitored at every increment of the storage counter, e.g., for each instruction circuitry 425 issues, hence monitoring done at each instruction period added to the queue), monitors the indication to determine whether it exceeds the threshold (¶35…”When the storage counter reaches a certain threshold (i.e., the maximum number of storage instructions that can be queued for LSU 440…”) and, if so, stalls the processing units from accessing the first memory for a remaining portion of the period (¶35…stalls access for any instruction/period accesses: ”issue circuitry 425 is stalled, preventing additional instructions…from being issued.  The stall is maintained until one or more storage instructions are completed by the LSU 440 (causing storage counter 430 to decrement to a value below the threshold)”).
Per claim 8, Abernathy discloses claim 1, further disclosing a program memory that holds instructions of a program (fig. 4:400…instruction cache); a sequencer (fig. 4:425…issue logic) that fetches the program instructions from the program memory for provision to the processing units (fig. 4 and ¶35…”issue circuitry 425 issues an instruction to LSU 440”, being fetched by fetch circuity 401 and 402); wherein the control logic stalls the processing units from accessing the first memory by stalling the sequencer from fetching the program instructions (¶35…” When the storage counter reaches a certain threshold (i.e., the maximum number of storage instructions that can be queued for LSU 440), issue circuitry 425 is stalled, preventing additional instructions…from being issued”). 
Per claim 10, Abernathy discloses claim 1, further disclosing a register, coupled to the control logic that holds the threshold (fig. 4…”Max Count” is a value stored in a register); and wherein the register is programmable with the threshold (fig. 4…”Max Count” is a values programmed/set based on the design size of the queue).
Claims 12 and 18 are substantially similar in scope and spirit as claims 1 and 8.  Therefore, the rejection of claims 1 and 8 are applied accordingly.
Claim 20 is substantially similar in scope and spirit as claim 1.  Therefore, the rejection of claim 1 is applied accordingly.  Abernathy further discloses “A computer program product in a computer-readable medium comprising a plurality of instructions… executable by a computer” (pg. 6).
Allowable Subject Matter
Claims 2-7, 9, 11, 13-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach all the limitations of the independent claims 1 and 12, further including the particular notable limitations provided below:
Claims 2-7 and 13-17: the apparatus further includes a second memory accessed by the processing units; wherein said counting comprises, for each period of the sequence of periods, counting an indication of accesses to the first and second memories during the period; and said stalling comprises stalling the processing units from accessing the first and second memories for the remaining portion of the period.
Claim 9: a timer, coupled to the control logic, that measures each period of the sequence of periods; and wherein the timer is programmable with the period
Claims 11 and 19: wherein the apparatus further includes a direct memory access controller (DMAC) that controls accesses to the first memory to transfer data between the first memory and a system memory of a system, the system comprising the system memory, the apparatus and a plurality of processing cores all coupled together by a ring bus; and said stalling comprises stalling the DMAC from causing accesses to the first memory for the remaining portion of the period when the indication exceeds the threshold.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to stalling access to a common memory from multiple processing units based on a counter associated with the common memory reaching a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/Primary Examiner, Art Unit 2125